Perkins, J.
Complaint to foreclose a mortgage. Foreclosure decreed.
The defence set up was usury.
The facts were that Taylor borrowed of Huff 265 dollars, for which he gave his note and mortgage at 10 per cent, interest. Of the 265 dollars, 88 consisted of notes *681which Huff held on Taylor’s brother, and which Taylor accepted as cash.
J. Brownlee and H. P. Biddle, for the appellant.
W. March, A. Steel and H JD. Thompson, for the appellee.
Taylor’s brother was insolvent, but Taylor knew his cirtt cnmstances better than Huff did, accepted the notes, and has never returned or accounted for them to Huff. Taylor was embarrassed at the time he borrowed the money, but not through any dealings with or agency of Huff. The mortgage was executed in 1841.
The only question is, whether Taylor, having voluntarily taken up the notes of his brother, with full knowledge of all the facts affecting their value, and given his own note for the amount of them, can now dispute the consideration of his own note so given. We think he can not. He was competent to contract for himself. Why should the Court interfere ? Harvey v. Laflin, 2 Ind. R. 477.—Hardesty v. Smith, 3 id. 39.
This case may seem to be similar to that of Marshall v. Billingsly, ante, p. 250, but we think it clearly distinguishable.
Per Curiam.
The decree is affirmed, with 1 per cent, damages and costs.